Citation Nr: 0114503	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  95-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for a 
lumbosacral strain.  In March 1999, the Board remanded the 
claim for further evidentiary development, and for the 
purpose of having the RO prepare a rating decision that 
addressed the issue of service connection for degenerative 
disc disease of the lumbosacral spine.  In September 1999, 
the RO prepared such a decision; and the veteran appeals this 
denial of service connection to the Board. 


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the 
lumbosacral spine first became manifest many years after 
service, and was not caused by any incident of service.  

2.  The veteran's degenerative disc disease of the 
lumbosacral spine was not caused or worsened by the veteran's 
service-connected lumbosacral strain.

3.  The veteran's lumbosacral strain was acute and self-
limited in nature, and not productive of current functional 
impairment.




CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1957 to August 
1959. 

A review of the veteran's service medical records reveals 
that his spine was normal on entrance examination in May 
1957. 

In January 1959, the veteran presented with complaints of 
right hip pain.  He said he had experienced right hip pain on 
an irregular basis since 1952.  It was noted that this 
condition was possibly muscular in nature.  On consultation 
examination, it was noted he had a transitional lumbosacral 
vertebra. 

A January 1959 X-ray study was essentially negative aside 
from an asymmetrical transitional type vertebra at the 
lumbosacral junction.  Another undated X-ray study reflects 
very minimal scoliosis to the left side.  Also noted was some 
partial sacralization of L-5 on the left side, and some 
narrowing of the L-5, S-1 interspaces.

In May 1959, the veteran presented for treatment complaining 
of pain about the right lumbosacral region of three days 
duration.  He said his pain radiated down his right hip.  He 
also reported he had recurrent episodes since 1952.  On 
examination, he had tenderness over the lumbosacral region as 
well as spasms.  Thereafter, the veteran was admitted to the 
hospital. 

Hospital records, dated in May 1959, show that the veteran 
reported that he was experiencing his fifth episode of low 
back pain.  He said his first episode had occurred in 1952, 
two episodes had occurred in 1957, and two had occurred in 
1959.  He related that each episode of pain lasted for about 
one month and was characterized by pain in the right thigh 
area.  He said he had no knowledge of any injury that might 
explain his symptomatology.  On examination, he had muscle 
spasms of the lumbar spine.  There was limitation of motion 
in every direction, and localized tenderness just to the 
right of L-4 and L-5.  His neurological reflexes were of a 
normal intensity and were symmetrical nature.  He had no 
sensory deficits.  The initial impression was a lumbosacral 
strain.  During the course of the hospitalization, the 
veteran was treated with Xylocaine and hydrocortisone 
injections, among other things.  It was concluded that the 
veteran responded well to treatment, and his back pain was 
noted as having completely cleared.  The final impression was 
a lumbosacral strain.  On hospital discharge in May 1959, he 
was asymptomatic. 

On separation examination in June 1959, it was noted that the 
veteran had thoracoscoliosis which was slight in nature.  X-
rays revealed a transitional L-5 (or lumbosacral) vertebra, 
of which only the left transverse process articulated with 
the sacrum and ilium.  It was also reported he had occasional 
right hip and lumbar pain.  

In July 1959, during service, the veteran complained of back 
pain and said he had several exacerbations of his symptoms.  
He reported that strenuous physical exertion and heavy 
lifting made his condition much worse.  The provisional 
diagnosis was chronic low back pain.

A September 1959 VA examination report shows that the veteran 
reported that he had hurt his back, during service, while 
traveling over rough roads in his capacity as an ambulance 
driver.  In May 1959, he said, he had been hospitalized for 
11 days, for treatment of a low back strain.  Thereafter, he 
said, he returned to active duty.  Following an examination, 
it was concluded that the veteran had experienced some low 
back discomfort since he had been in service.  It was opined 
he may have current mild limitation of forward bending and 
mild tenderness at the lumbosacral level, indicating a mild 
chronic low back strain.  X-ray studies of the lumbosacral 
spine were negative for bone pathology, and were notable for 
some sacralization of the left transverse process of the last 
lumbar vertebra.

By an October 1959 RO decision, service connection for a 
lumbosacral strain was granted and a 0 percent rating was 
assigned. 

An October 1960 medical certificate, signed by a private 
physician, shows that the veteran complained of right hip 
pain and reported he had been diagnosed as having a low back 
strain.  It was also reported that he had been hospitalized 
during service for similar complaints, and had the same back 
symptomatology in March 1960 and October 1960.  The clinical 
findings and symptomatology were noted as an acute back 
strain. 

A November 1960 examination report shows that the veteran 
reported he had back problems while in service but did not 
report a history of an injury.  He reported he was 
hospitalized during service.  Since his discharge from 
service, he said, he had worked as a hospital attendant and 
had undergone two to three heat treatments for his back in 
1960.  It was noted that an examination of his back was 
normal except for a mild restriction of forward bending.  It 
was concluded he may have had a low back strain that had 
recently flared up.  X-rays of the lumbosacral spine and 
pelvis were essentially negative for bone pathology; there 
was sacralization of the left transverse process of the last 
lumbar vertebrae; and minimal scoliosis of the lumbar spine 
with a convexity to the left side. 

VA outpatient treatment records, dated in the 1980s, show 
that the veteran received treatment for back complaints, 
including pain. 

By an April 1990 RO decision, the veteran was granted an 
increased rating, from 0 to 10 percent, for his service-
connected lumbosacral strain.

VA outpatient treatment records, dated in 1990, show that the 
veteran was issued a back support.  Other treatment records 
dated in the 1990s, show that the veteran was noted as having 
disc disease of the lumbosacral spine.

A May 1992 X-ray study of the spine reflects marked chronic 
degenerative disc disease of the lumbosacral spine with 
marked spurring.  The impression was that it was a severe 
process, with marked scoliosis to the left side. 

A September 1993 VA outpatient record shows that the veteran 
had chronic back problems.  The assessment was chronic low 
back pain with scoliosis.

A September 1993 VA X-ray study reflects marked and severe 
disc degeneration at L3-S1, marked spurring at L1-L5 (with 
marked edge spondylosis), marked primary lumbar scoliosis to 
the left side, and secondary degenerative stenosis of the 
lumbar canal at L5-S1. 

A February 1997 VA compensation examination report shows that 
the veteran indicated he was unable to pinpoint when he had 
injured his back.  He also reported he had been told by a 
private medical doctor that he had aggravated his back 
condition during service while riding in a truck which 
bounced up and down.  In the 1970s, he said, he had received 
cortisone injections for his back.  As for his current 
condition, he said he had ambulated with a cane since the 
1970s.  He said he was able to walk without a cane, but such 
was very difficult.  It was noted he had a steady but 
antalgic gait, which was secondary to low back pain.  He also 
said he had extreme difficulty when getting up from the 
sitting to the standing position and vice versa.  He said he 
was presently on medication for acute episodes of low back 
pain.  On examination, there were no back spasms or postural 
abnormalities, and his musculature was intact.  He had mild 
uncorrected lumbar levoscioliosis.  On range of motion 
studies, his forward flexion was 30 degrees; dorsiflexion was 
10 degrees; right and left lateral flexion was 10 degrees; 
and right and left lateral rotation was 3 degrees.  The 
veteran had moderately acute pain on range of motion studies.  
X-ray studies, completed in February 1997, showed 
levoscoliosis of the lumbar spine with degenerative disc 
disease at multiple levels.  The diagnoses included 
levoscoliosis of the lumbar spine with degenerative disc 
disease at multiple levels, moderately severe range of motion 
deficits, and severe pain on range of motion.  The examiner 
noted that the veteran's claims folder had been reviewed; and 
it was opined that it was unlikely that the veteran's 
degenerative disc disease was the result of the veteran's 
service-connected lumbosacral strain, which was described as 
an acute and self-limited condition. 

At a December 1998 Travel Board hearing, the veteran 
testified that he experienced muscle spasms of the back on a 
daily basis.  He also said he had cramps about his back and 
down his leg.  He said he was unable to do any bending or 
twisting, had problems going up and down stairs, and was able 
to do some lifting.  He said he was told that he had disc 
problems, and that records showed that he had arthritis.  He 
related that surgery was the treatment recommendation.  When 
his low back condition flared, he related, he received 
physical therapy and took Tylenol.
 
VA outpatient treatment records, dated in 1999, show that the 
veteran was treated for chronic low back pain with radiation.  
The diagnoses included low back pain and degenerative joint 
and disc diseases.

In August 1999, the VA examiner who "signed off" on the 
February 1997 VA examination was forwarded the claims file 
and asked to differentiate between the symptomatology of the 
veteran's lumbosacral strain and his documented disc disease.  
The examiner concluded that none of the veteran's current 
spinal pathology could be attributed to any condition which 
was documented to have occurred while he served in the 
military.  It was also noted that there was no event, which 
was documented in the veteran's service medical records or 
claims folder, caused or permanently aggravated his 
underlying spinal abnormalities.  The veteran's history of 
repeated lumbosacral spine pain, which dated back to 1952 
(some 5 years prior to the veteran's enlistment) was noted as 
entirely consistent with a malalignment of the lumbosacral 
vertebra.  The malalignment was noted as predisposing the 
veteran to recurrent strains of an acute and self-limiting 
nature.  It was essentially noted that the veteran's 
inservice back problems, including his 1959 back problems, 
were acute in nature and did not cause permanent damage to 
his spine.  Further, it was opined that the veteran's current 
spinal pathology (mild thoracolumbar levoscoliosis, moderate 
lumbosacral degenerative disc disease, and spondylosis) would 
have occurred whether he served in the military or was 
engaged in civilian pursuits.  It was concluded that the 
veteran's current spine condition was the result of many 
years of average daily traumas, which most individuals, with 
normal spinal architecture, could shrug off.  The final 
diagnosis was "thoracolumbar scoliosis with degenerative 
disc disease of the lumbosacral spine and degenerative joint 
disease of the lumbosacral spine with moderate to severe 
limitation of range of motion and pain with motion, which 
more likely than not [was] a concommitant (sic) of [the] 
natural progression of earlier spinal traumas without any 
evidence of permanent aggravation or causation through 
military service."

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the RO decisions, which denied his claim of 
service connection for degenerative disc disease of the 
lumbosacral spine and his claim for an increased rating for a 
lumbosacral strain.  The RO's decisions, as well as the 
statement of the case and subsequent supplemental statements 
of the case, informed the veteran that medical evidence 
regarding the etiology of degenerative disc disease as well 
as the severity of his service-connected lumbosacral strain 
was needed to substantiate his claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The case was remanded by the Board in March 1999 for 
the purpose of gaining additional development and the RO 
complied with all instructions.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of this 
claim.  The RO has requested all relevant (treatment) records 
identified by the veteran and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  While VA has a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  Id.  Secondary service connection may be 
established for a disability which is aggravated by a 
service-connected disability.  Allen v. Brown, 8 Vet. App. 
374 (1995).

The veteran's service medical records reflect that his spine 
was normal on induction examination in May 1957.  In 1959, he 
began complaining of low back problems.  He reported that he 
had experienced back and hip problems since 1952, which is 
prior to his military service.  X-ray studies revealed a 
transitional lumbosacral vertebra, mild scoliosis, and 
narrowing of the lumbosacral interspaces.  In May 1959, he 
was hospitalized for back problems, and he was diagnosed as 
having a lumbosacral strain.  On separation examination, in 
June 1959, it was noted that the veteran had slight 
thoracoscoliosis and X-rays were noted as reflecting a 
transitional lumbosacral vertebra.  In sum, there is 
absolutely no evidence showing that the veteran was diagnosed 
as having degenerative disc disease during his period of 
active duty from 1957 to 1959. 

Post-service medical records show that beginning in the 
1980s, well over twenty years after his period of active 
service, the veteran was first diagnosed as having 
degenerative disc disease of the lumbosacral spine.

More recent medical evidence, including VA examination 
reports dated in 1997 and 1999, reflect the considered 
opinions that the veteran's degenerative disc disease is not 
attributable to service or to his service-connected 
lumbosacral strain.  Specifically, a February 1997 VA 
examination report reflects the opinion that it was unlikely 
that the veteran's degenerative disc disease was the result 
of his service-connected lumbosacral strain.  It is noted 
that the examiner who conducted the February 1997 VA 
examination not only examined the veteran but also conducted 
a review of the claims folder.  In an August 1999 opinion, 
the VA examiner (who "signed off" on the February 1997 VA 
examination report) concluded that none of the veteran's 
current spinal pathology could be attributed to any condition 
which occurred during military service.  It was also noted 
that there was no event, which was documented in the 
veteran's service medical records that caused or permanently 
aggravated his underlying spinal abnormalities.  VAOPGCPREC 
82-90.

In summary, there is no competent medical evidence which 
establishes that the veteran's degenerative disc disease of 
the lumbosacral spine was incurred in or aggravated by 
service, or is proximately due to or the result of a service-
connected disability.

The veteran's statements, in support of his claim, which are 
to the effect that his degenerative disc disease was incurred 
in service, and/or was caused or aggravated by his service-
connected lumbosacral strain, are not cognizable evidence 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating Claim

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 10 percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
A 20 percent evaluation requires moderate limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

As an initial matter, it must be noted that the veteran has 
non-service-connected low back disabilities, including 
degenerative disc and joint diseases and scoliosis; and the 
effects of these non-service-connected conditions may not be 
considered in support of the claim for an increased rating 
for a lumbosacral strain.  38 C.F.R. §§ 4.14, 4.19. 

A review of the claims file shows that the veteran was 
granted service connection for a lumbosacral strain in 1959, 
and a 0 percent rating was assigned at that time.  The 
veteran's noncompensable evaluation was increased, to 10 
percent, in 1990 and has since remained static.  The medical 
evidence on file shows that the veteran has received 
treatment for low back problems over the years, and has been 
diagnosed with a myriad of low back problems.  In February 
1997, the veteran underwent a VA compensation examination and 
complained of back pain.  He indicated he was ambulating with 
a cane and had difficulty getting up from a seated position.  
On examination, it was specifically noted that he had no back 
spasms or postural abnormalities.  It was also noted that he 
had moderately severe limitation of motion.  The final 
diagnoses were levoscoliosis of the lumbar spine with 
degenerative disc disease at multiple levels, moderately 
severe range of motion deficits, and severe pain on range of 
motion.  The veteran was not diagnosed as having a 
lumbosacral strain.  Notably, the February 1997 VA examiner 
generally described the veteran's service-connected 
lumbosacral strain as an acute and self-limited condition.   

In March 1999, the Board remanded the veteran's increased 
rating claim to the RO and requested that an opinion be 
obtained regarding whether the symptomatology of the 
veteran's service-connected lumbosacral strain and his 
degenerative disc disease could be differentiated.  In 
response to the Board's remand, a VA examiner noted, in an 
August 1999 report, that none of the veteran's current spinal 
pathology could be attributed to service.  As in the February 
1997 VA examination report, it was opined that the veteran's 
recurrent back strains were of an acute and self-limiting 
nature, which essentially resolve without residuals.  The 
final diagnoses were thoracolumbar levoscoliosis with 
degenerative disc disease, and degenerative joint disease 
with moderate to severe limitation of motion with pain.  
Again, a diagnosis of a lumbosacral strain was not indicated.  
Additionally, it is noted that the veteran's back 
symptomatology, including his limitation of motion and pain, 
was specifically attributed to his non-service-connected back 
conditions. 

In sum, the Board notes that both of the recent VA 
examinations, conducted in 1997 and 1999, establishes that 
the veteran does not have ongoing or chronic residuals of a 
lumbosacral strain.  Rather, it has been suggested that his 
service-connected condition was acute and self-limited.  A 
review of the claims file does not reveal  treatment for 
acute episodes of his lumbosacral strain.  Instead, recent VA 
outpatient treatment records and VA compensation examination 
reports tend to reflect treatment for his non-service-
connected low back conditions, including degenerative disc 
disease and scoliosis.  As noted above, symptomatology from 
non-service-connected conditions is not to be considered when 
rating a service-connected condition.  38 C.F.R. § 4.14.  
Accordingly, it is concluded that the veteran is not entitled 
to a rating, in excess of 10 percent, for a lumbosacral 
strain as no evidence has been submitted which shows that his 
service-connected condition results in muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, which are the requirements of 
an increased rating, to 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Rather, the most probative evidence, 
consisting of a detailed report by an examiner, establishes 
that the service connected strain does not result in any 
current functional impairment.  38 C.F.R. § 4.40, 4.45, 4.49 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The Board, in reaching the conclusions above, has considered 
the veteran's written statements and his personal hearing 
testimony.  However, while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board concludes that the preponderance of the evidence is 
against the claim for a higher evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for a lumbosacral strain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.

An increased rating for a lumbosacral strain is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

